ASSET EXCHANGE AGREEMENT between FOUR CRYSTAL FUNDING LLC and PRO TECH COMMUNICATIONS, INC. and NCT HEARING PRODUCTS, INC. Dated: May 20, 2008 This letter hereby sets forth the intent with respect to the asset exchange between Four Crystal Funding LLC (“FCF”), Pro Tech Communications, Inc. (“PCTU”) and NCT Hearing Products, Inc. (“NCTH”) (collectively, these entities shall be referred to as the “Parties”). WHEREAS, PCTU has 300,000,000 shares of common stock authorized and 78,834,140 shares issued and outstanding; WHEREAS, NCTH is the holder of 64,569,954 PCTU common stock; WHEREAS, FCF owns $4,039,872,177 in Mexican gold backed bonds (“ASSET”) and wishes to exchange the Asset with PCTU for PCTU stock. NOW THEREFORE, the Parties hereby agree that the specific terms and conditions of the Asset Exchange Agreement are proposed and set forth as follows: 1.Terms of the Transaction. -FCF shall obtain 228,818,182 shares of PCTU common stock as follows: a. NCTH shall sell, dispose or otherwise transfer to FCF 53,354,461 shares or 85% of its PCTU common stock. b. PCTU shall issue 175,463,721 shares of its authorized but un-issued common stock. -FCF shall transfer the ASSET to PCTU and PCTU will issue preferred shares to FCF that have a controlling common vote. -PCTU shall agree to transfer all of its existing assets to NCTH as satisfaction for the note that PCTU is liable to NCTH for in the amount of approximately -PCTU shall agree to change its name to a name designated by FCF. -Four Crystal LLC has obtained the PCTU convertible preferred stock from a third party and they agreed to convert the preferred shares into 18,000,000 shares of PCTU common stock. They will convert no more than 5% of the current outstanding preferred stock to common stock of PCTU at any one time. -In addition, FCF shall agree to pay $300,000 to NCTH as a commitment fee used for operations and pay PCTU $250,000 for the outstanding professional fees to bring PCTU up to date in its SEC filings. 2.Conduct of Business.
